RICHARDS, J.
Epitomized Opinion
The original action was brought in the Municipal Court of Toledo, wherein Morris and Pearl Shinbach endeavored to recover possession of certain real estate. The Shinbachs were the owners of the premises, in common, and they conducted a business on the first floor, while the second floor was rented out. The business was sold, but the premises remained with them, as they were satisfied with the rentals of the apartments located on the second floor.
Subsequently Mrs. Shinbach went to Detroit for a visit and in her absence Shinbach entered into a tentative contract for sale of the premises with the Palmer-Blair Co. On Mrs. Shin-bach’s return, she refused to sign the contract, leaving it incomplete. Shortly after Shinbach had executed the instrument the second floor of the premises were leased to Blanche Carnell, who contended that her lease was made with the Palmer-Blair people who were acting as agents of one Bayer, a prospective purchaser of the property. She made no claim that the company represented the Shinbachs. The Municipal Court held that since Mrs. Shinbach had subsequently returned and declined to sign the contract with her husband, the transfer of title did not take *107place. Judgment for Shinbach was returned, and the Lucas Common Pleas affirmed this judgment.
Attorneys—Ritter and Schminck and Geo. H. Taylor, Carnell; Geer & Lane and Frank Aig-resse for Shinbach, all of Toledo.
Upon error being prosecuted the Court of Appeals held:
Although Shinbach executed an agreement proposing to sell the premises to Bayer, the contract was never carried out and Bayer never became the owner. The Shinbachs could not be estopped from recovering, for the finding of the jury that Morris Shinbach had no authority to represent his wife, is sustained by sufficient evidence. Judgment of the lower court affirmed.